UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1696



JUAN L. STEWARD,

                                              Plaintiff - Appellant,

          versus


RICHMOND COLD STORAGE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-98-1180-2)


Submitted:   September 30, 1999           Decided:   October 13, 1999


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan L. Steward, Appellant Pro Se. Ruth Litvin, MCGUIRE, WOODS,
BATTLE & BOOTHE, Norfolk, Virginia; David Frederick Dabbs, MCGUIRE,
WOODS, BATTLE & BOOTHE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan L. Steward appeals the district court's order granting

Appellee's motion for summary judgment in this employment dis-

crimination action.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Steward v.

Richmond Cold Storage, Inc., No. CA-98-1180-2 (E.D. Va. Apr. 30,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2